STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               May 24, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
JAMES O. BURFORD,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0480 (BOR Appeal No. 2050030)
                   (Claim No. 920061544)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

KANAWHA COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner James O. Burford, by Patrick K. Maroney, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. West Virginia Office of the
Insurance Commissioner, by Anna L. Faulkner, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 23, 2015, in
which the Board affirmed a November 7, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s March 11, 2014,
decision denying Tramadol, Neurontin, and Zanaflex. The Court has carefully reviewed the
records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Mr. Burford worked in the maintenance department for the Kanawha County Board of
Education. On June 24, 1992, he suffered a laceration when a knife punctured his right forearm.
Mr. Burford was treated at Thomas Memorial Hospital where the wound was repaired, and he
returned to work two days later. The claims administrator held the claim compensable. In the
beginning of 2000, Mr. Burford came under the care of Timothy Deer, M.D., who treated him for
right arm pain for over a decade. Dr. Deer prescribed several medications to treat Mr. Burford’s
complaints of pain including Zanaflex, Klonopin, Ultracet, and Neurontin. Eventually, on
November 18, 2009, Prasadarao B. Mukkamala, M.D., performed an independent medical
evaluation of Mr. Burford. He recommended denying the addition of several compensable
conditions to the claim related to Mr. Burford’s right shoulder. Dr. Mukkamala also found that
the medications Ultracet, Neurontin, Zanaflex, and Clonazepam were not needed to treat the
compensable injury. Dr. Mukkamala specifically stated that Ultracet was a narcotic medication
that should not be prescribed, especially because Mr. Burford’s forearm pain was non-specific.
Dr. Mukkamala also noted that Zanaflex was a muscle relaxer and should not be authorized
because there was no evidence of muscle spasms in Mr. Burford’s medical records.

       On August 27, 2010, the claims administrator denied a request for Zanaflex, Klonopin,
Ultracet, and Neurontin. This decision was affirmed by the Office of Judges and ultimately
affirmed by the Board of Review on October 26, 2011. On February 6, 2013, Dr. Deer requested
the medications Gabapentin, Tizanidine, and Ultracet. On August 26, 2013, he requested
authorization for the medication Zanaflex, Neurontin, and Tramadol. The claims administrator
denied authorization for Zanaflex, Neurontin, and Tramadol on August 29, 2013, and Tramadol,
Neurontin, and Zanaflex on March 11, 2014.

         On June 13, 2014, Mr. Burford testified at a deposition that he was employed in general
maintenance by the Kanawha County Board of Education when he injured his right arm on June
24, 1992. He was installing a glass and framing when the knife he was working with slipped and
sliced into his arm. Since the injury, he has experienced pain in his arm and has difficulty using
it. He asserted that he has suffered no other injuries to his right arm since the work incident. He
testified that his physician has prescribed Tramadol, Neurontin, and Zanaflex for relief of his
symptoms. Mr. Burford asserted that the Tramadol relieves the pain in his arm, the Neurontin
helps his aches and sharp pains and allows him to rest, and Zanaflex relaxes his muscles.

        The Office of Judges determined that the requested medications were not medically
related and reasonably required to treat his compensable diagnoses on November 7, 2014. The
Office of Judges found that in a previous appeal, the claims administrator, Office of Judges, and
Board of Review all denied the medications Zanaflex, Klonopin, Ultracet, and Neurontin
because Dr. Mukkamala found that they were not required. The Office of Judges noted that the
current request was for Tramadol, Neurontin, and Zanaflex. As there was not persuasive
evidence to show that these medications were required, the Office of Judges relied on Dr.
Mukkamala’s opinion and denied authorization. The Board of Review adopted the findings of
the Office of Judges and affirmed its Order on April 23, 2015.

       After review, we agree with the consistent decisions of the claims administrator, Office
of Judges, and Board of Review. In relation to the medications Neurontin and Zanaflex, this
                                                2
Court has already spoken. In Burford v. West Virginia Office of the Insurance Commissioner,
No. 14-1223 (W. Va. Supreme Court, September 16, 2015) (memorandum decision), this Court
held that the Board of Review properly denied the medications Neurontin and Zanaflex. In
addition, there is no persuasive evidence in the record to show that Tramadol is medically related
and reasonably required, especially considering Dr. Mukkamala’s persuasive report. Therefore, it
was proper for the Office of Judges and Board of Review to deny authorization for all three
medications.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: May 24, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3